Filed Pursuant to Rule 424(b)(2) Registration File No.: 333-142976 PROSPECTUS 16,400,000 Shares 1,000,000 Shares Issuable Upon Exercise of Stock Options Don Marcos Trading Co. Common Stock Investing in our common stock involves risks.See “Risk Factors” beginning on page3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus relates to the resale by the selling stockholders of 16,400,000 shares of our common stock and the exercise of options to purchase 1,000,000 shares of our common stock by officers and directors pursuant to our 2007 Incentive and Nonstatutory Stock Option Plan.The selling stockholders, including the officers and directors exercising options, will sell the shares during the term of this offering at the fixed price of $0.05 per share for the duration of the offering.The selling stockholders are deemed “underwriters” within the meaning of the Act in connection with the sale of their common stock under this prospectus.We will pay the expenses of registering these shares. Currently, 1,000,000 stock options have been issued to officers and directors at an exercise price of $0.05 per share.The exercise price of all stock options granted is based on the fair market value of the underlying share of common stock at the time of issuance of the option. No public market currently exists for the shares of common stock. We will not receive any of the proceeds from the sale of the shares by the selling stockholders.We will receive proceeds of $0.05 per share from the exercise of stock options which have been granted to date. The date of this prospectus is October 5, 2007 TABLE OF CONTENTS You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus.We are offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as to the date of this prospectus, regardless of the time of delivery of the prospectus or of any sale of the common stock. PROSPECTUS SUMMARY 1 RISK FACTORS 3 USE OF PROCEEDS 10 DIVIDEND POLICY 10 CAPITALIZATION 10 SELECTED CONDENSED FINANCIAL DATA 11 PLAN OF OPERATION 12 BUSINESS 15 MANAGEMENT 22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 PRINCIPAL STOCKHOLDERS 25 DESCRIPTION OF CAPITAL STOCK 26 SELLING STOCKHOLDERS 28 PLAN OF DISTRIBUTION 31 SHARES ELIGIBLE FOR FUTURE SALE 31 LEGAL MATTERS 32 EXPERTS 32 WHERE YOU CAN FIND MORE INFORMATION ABOUT US 33 PROSPECTUS SUMMARY This summary highlights selected information in this prospectus.To better understand this offering, and for a more complete description of the offering, you should read this entire prospectus carefully, including the “Risk Factors” section and the financial statements and the notes to those statements, which are included elsewhere in this prospectus. The Company We were incorporated in Florida on May 11, 1999.Our principal executive offices are located at 1850 Southeast 17th Street, Suite300, Ft. Lauderdale, Florida33316, and our telephone number is (954) 356-8111.We are the sole importer and distributor of Don Marcos® Coffee from Costa Rica.(See “Business.” The Offering Shares offered by the selling stockholders: 16,400,000 Options to purchase shares of common stock 1,000,000 Common stock outstanding 32,900,000 Use of proceeds The selling stockholders will receive the net proceeds from the sale of shares.We will receive none of the proceeds from the sale of shares offered by this prospectus.We will receive $0.05 per share from the exercise of stock options which have been granted to date which have been included in this prospectus. Sale by selling stockholders All selling stockholders must sell their shares at the fixed price of $0.05 per share.See “Plan of Distribution.” Additional Information In this prospectus, the terms “Don Marcos” “we,” “us,” and “our” refer to Don Marcos Trading Co., a Florida corporation, and, unless the context otherwise requires, “common stock” refers to the common stock, no par value, of Don Marcos Trading Co. 1 Summary Financial Data The following table sets forth our summary condensed financial data.This information should be read in conjunction with the financial statements and the notes to those financial statements appearing elsewhere in this prospectus. Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 May 11, 1999 Date of Inception to December 31, 2006 (unaudited) (unaudited) (audited) (audited) (audited) Statement of Operations Data Net revenue $-0- $-0- $-0- $-0- $-0- Operating costs and expenses: $93,515 $849 $14,664 $1,026 $48,849 Net (loss) $(93,515) $(849) $(14,664) $(1,026) $(48,849 Net (loss) per common share: Basic and diluted $(0.00) $(0.00) $(0.00) $(0.21) Weighted average number of Common shares outstanding 26,285,635 2,192,182 9,404,890 5,000 June 30, 2007 December 31, 2006 December 31, 2005 (unaudited) (audited) (audited) Balance Sheet Data: Total current assets $34,351 $131 $160 Current liabilities $10,261 $10,000 $-0- Total stockholders’ equity $24,090 $9,869 $160 2 RISK FACTORS This offering and an investment in our common stock involve a high degree of risk.You should consider carefully the risks described below, which are the most significant risks we face based on our business and the industry in which we operate, before you decide to buy our common stock.If any of the following risks were to occur, our business, financial condition or results of operations would likely suffer.In that event, any trading price of our common stock could decline, and you could lose all or part of your investment. Risks Relating to our Business We have never been profitable and expect to incur future losses and experience negative cash flow for the foreseeable future.This may lead to a lack of liquidity, causing our business to fail and your investment to decline in value. We have incurred net losses from inception and we expect to incur losses throughout 2007.As a result, we will need to generate significant revenues to achieve profitability.If our revenues grow more slowly than we anticipate, or if our operating expenses exceed our expectations, we will continue to generate losses.We also expect to continue to experience negative cash flow through 2007.Currently, we do not have any arrangements with credit facilities and there is no guarantee that we will be able to access credit should we need to do so. The accompanying financial statements have been prepared assuming that we will continue as a going concern.We have suffered recurring losses and had negative cash flows from operations that raise substantial doubt about our ability to continue as a going concern. Management’s plans areto initiate the business plan and raise additional capital.The financials statements do not include any adjustments that might result from the outcome of this uncertainty. Our officers and directors work on our behalf only on a part-time basis. Because they do not devote their full time and attention to our business, this may negatively impact our business operations. Our officers and directors devote only approximately five to ten hours a week working on our behalf.Therefore they are not devoting their full time and attention to managing and expanding our operations.This may cause us to miss business opportunities that we would otherwise be able to take advantage of. Our business is subject to intense competition, and we may not be able to compete causing us to lose customers. We face intense competition in selling coffee to wholesale or retail customers, many other large competitors, including much larger companies such as Kraft General Foods, Inc., The Kroger Co., The Procter & Gamble Company and Sara Lee Corporation.The coffee markets in which we do business are highly competitive and competition in these markets is likely to become increasingly more intense due to the relatively low barriers to entry. The industry in which we compete is particularly sensitive to price pressure, as well as quality, reputation and viability for wholesale and brand loyalty for retail. To the extent that one or more of our competitors becomes more successful with respect to any key competitive factor, our ability to attract and retain customers could be materially adversely affected.Our private label coffee products compete with other manufacturers of private label coffees.Many of these competitors are larger, better known, and have significantly more resources than we do.These competitors have much greater financial, marketing, distribution, management and other resources than we do for marketing, promotions and geographic and market expansion.In addition, there are a growing number of specialty coffee companies who provide specialty coffee for retail sale.Our inability to compete with our competitors could significantly harm our business.See “Business—Competition.” 3 Because our business is highly dependent upon a single commodity, coffee, if the demand for coffee decreases, our business could suffer. Our business is centered on essentially one commodity: coffee.Our operations will focus on the following areas of the coffee industry: · the roasting, blending, packaging and distribution of private label coffee; · the roasting, blending, packaging and distribution of proprietary branded coffee; and · the sale of wholesale specialty grade coffee. We anticipate that demand for our products will be affected by: · consumer tastes and preferences; · national, regional and local economic conditions; · demographic trends; and · the type, number and location of competing products. Because we rely on a single commodity, any decrease in demand for coffee would harm our business more than if we had more diversified product and could materially adversely affect our revenues and operating results. We may not be successful in the implementation of our business strategy or our business strategy may not be successful; either of which will impede our growth and operating results. Our business strategy emphasizes, among other things, geographic expansion of our private label products as opportunities arise. We do not know whether we will be able to implement successfully this portion of our business strategy or whether this portion of our business strategy will be successful. Our ability to implement this business strategy is dependent on our ability to: · market our products on a national scale; · increase our brand recognition on a national scale; · enter into distribution and other strategic arrangements with third party retailers; and · manage growth in administrative overhead and distribution costs likely to result from the planned expansion of our distribution channels. Our operating results and financial condition may be adversely affected if we fail to successfully implement our business strategy or if our business strategy ultimately proves unsuccessful. In addition, our expenses could increase and our profits could decrease as we implement our growth strategy. If we lose our key personnel, we may not be able to replace them with highly experienced personnel. Our success depends to a large degree upon the services of key personnel. We also depend to a large degree on the expertise of our coffee growers. As a result, our business and operating results would be adversely affected. We cannot assure you that we would be successful in obtaining and retaining a replacement for any of our key personnel. 4 If we are not effective in controlling our coffee costs and maintaining an adequate supply of coffee, our coffee costs may increase and our profitability may suffer. The supply and price of coffee beans are subject to volatility and are influenced by numerous factors which are beyond our control. If we fail to promote and enhance our brands, the value of our brands could decrease and adversely affect our revenues. We believe that promoting and enhancing our brands is critical to our success. We intend to increase our marketing expenditures to increase awareness of our brands, which we expect will create and maintain brand loyalty.If our brand-building strategy is unsuccessful, these expenses may never be recovered, and we may be unable to increase awareness of our brands or protect the value of our brands.If we are unable to achieve these goals, our revenues and ability to implement our business strategy could be adversely affected. Our success in promoting and enhancing our brands will also depend on our ability to provide customers with high quality products.Although we take measures to ensure that we sell only fresh coffee, we have no control over our coffee products once they are purchased by our wholesale customers.Accordingly, wholesale customers may store our coffee for longer periods of time or resell our coffee without our consent, in each case, potentially affecting the quality of the coffee prepared from our products.If consumers do not perceive our products and service to be of high quality, then the value of our brands may be diminished and, consequently, our operating results and ability to implement our business strategy may be adversely affected. Our roasting methods are not proprietary, so competitors may be able to duplicate them, which could harm our competitive position. We consider our roasting methods essential to the flavor and richness of our coffee and, therefore, essential to our brands of coffee.Because we do not hold any patents for our roasting methods, it may be difficult for us to prevent competitors from copying our roasting methods if such methods become known.If our competitors copy our roasting methods, the value of our coffee brands may be diminished, and we may lose customers to our competitors.In addition, competitors may be able to develop roasting methods that are more advanced than our roasting methods, which may also harm our competitive position. Our operating results may fluctuate significantly which may cause fluctuation in our stock price. Our operating results may fluctuate from quarter to quarter and year to year.These fluctuations could be caused by a number of factors including: · fluctuations in purchase prices and supply of coffee; · fluctuations in the selling prices of our products; · the level of marketing and pricing competition from existing or new competitors in the coffee industry; · our ability to retain existing customers and attract new customers; and · our ability to manage inventory and fulfillment operations and maintain gross margins. 5 As a result of the foregoing, period-to-period comparisons of our operating results may not necessarily be meaningful and those comparisons should not be relied upon as indicators of future performance. Fluctuations in operating results can have a negative impact on the value of our common stock. Since we rely heavily on common carriers to ship our coffee on a daily basis, any disruption in their services or increase in shipping costs could adversely affect our business and our relationship with our customers. We rely on a number of common carriers to deliver coffee to our customers and to deliver coffee beans to us. We consider coffee a perishable product and we rely on these common carriers to deliver fresh coffee on a daily basis. We have no control over these common carriers and the services provided by them may be interrupted as a result of labor shortages, contract disputes and other factors. If we experience an interruption in these services, we may be unable to ship our coffee in a timely manner, which could reduce our revenues and adversely affect our relationship with our customers. In addition, a delay in shipping could require us to contract with alternative, and possibly more expensive, common carriers and could cause orders to be cancelled or receipt of goods to be refused. Any significant increase in shipping costs could lower our profit margins or force us to raise prices, which could cause our revenue and profits to suffer. If we are unable to obtain additional financing, we may not be able to fund and grow our operations. This expectation assumes that we will be able to generate a sufficient level of sales in order to increase income, eligible accounts receivable and inventory to permit advances under our line of credit facility. In the event our expectations are not fulfilled or that we are unable to generate sufficient amounts of cash to implement our growth strategy, we may be required to seek additional financing. We have no current arrangements for additional financing and there can be no assurance that additional financing will be available to us on commercially reasonable terms, or at all. If we are not successful in obtaining additional financing, we might not be able to implement our expansion plans. Significant interruption in the operation of any of our facilities could significantly impair our ability to operate our business. A significant interruption in the operation of our facility, whether as a result of a natural disaster or other causes, could significantly impair our ability to operate our business.If there was a significant interruption in the operation of our facilities, we may not have the capacity to service all of our customers and we may not be able to service our customers in a timely manner. As a result, our revenues and earnings would be materially adversely affected. Compliance with government regulations applicable to us could have a material adverse affect on our business, financial condition and results of operations. Coffee operations are subject to various governmental laws and regulations, and require us to obtain licenses relating to customs, health and safety, building and land use and environmental protection. If we encounter difficulties in obtaining any necessary licenses or complying with any of these laws and regulations, our results of operations and financial condition could be adversely affected. 6 Disruptions in the supply or increases in the cost of coffee could adversely affect our business. Coffee is a commodity and its supply and price are subject to volatility beyond our control. Supply and price are affected by many factors in the coffee growing countries including weather, political and economic conditions, acts of terrorism, as well as efforts by coffee growers to expand or form cartels or associations. If our cost of coffee increases, we may not be able to pass along those costs to our customers. The effect would have a negative impact on our margins and profitability. If we are unable to procure a sufficient supply of coffee, our sales would suffer. Adverse public or medical opinion about caffeine may harm our business. Some of our coffee products contain caffeine and other active compounds, the health effects of which are not fully understood. A number of research studies conclude or suggest that excessive consumption of caffeine may lead to an increased heart rate, restlessness and anxiety, depression, headaches, sleeplessness and other adverse health effects. An unfavorable report on the health effects of caffeine or other compounds present in coffee could significantly reduce the demand for coffee, which could harm our business and reduce our sales and profits. Consumer preferences are difficult to predict and may change. A significant shift in consumer demand away from our products, if one develops or our failure to maintain a market position, if one develops, could reduce our sales or any brand recognition that we may develop, which could harm our business.While we plan on to diversify our products, we cannot be certain that there will be a demand for our products, or if one develops, if it will continue in the future.Our business will be primarily focused on sales specialty coffee, which, if consumer demand for such coffee were to decrease, it could harm our business. Our products may be subject to import risk. We will be making our product purchases or their ingredients from foreign and domestic manufacturers, importers and growers, with the majority of those purchases occurring outside of the United States. We anticipate that many of the ingredients are presently grown in countries where labor-intensive cultivation is possible, and where we will often have to educate the growers about product standards. We may have to perform laboratory analysis on incoming shipments for the purpose of assuring that they meet our quality standards and those of the Food and Drug Administration (the “FDA”) and the United States Department of Agriculture (“USDA”). We are subject to risks associated with our international operations, including foreign currency risks. Operating in international markets involves exposure to movements in currency exchange rates, which are volatile at times. The economic impact of currency exchange rate movements is complex because such changes are often linked to variability in real growth, inflation, interest rates, governmental actions and other factors. Consequently, isolating the effect of changes in currency does not incorporate these other important economic factors. These changes, if material, could cause adjustments to our financing and operating strategies.Our non U.S. operations will be subject to risks inherent in conducting business abroad, many of which are outside our control, including: · Periodic economic downturns and unstable political environments; · Price and currency exchange controls; · Fluctuations in the relative values of currencies; · Unexpected changes in trading policies, regulatory requirements, tariffs and other barriers; · Compliance with applicable foreign laws; and · Difficulties in managing a global enterprise, including staffing, collecting accounts receivable and managing distributors. 7 Product recalls could have a material adverse effect on our business Manufacturers and distributors of products in our industry are sometimes subject to the recall of their products for a variety of reasons, including product defects, such as contamination, packaging safety and inadequate labeling disclosure. If any of our products are recalled due to a product defect or for any other reason, we could be required to incur the expense of the recall or the expense of any resulting legal proceeding. Additionally, if one of our significant brands were subject to recall, the image of that brand and of our business could be harmed which could have a material adverse effect on our business. We do not have a lease on our office, and if we lose this office, it will significantly disrupt our operations. Our offices are furnished to us on a rent-free basis by Hudson Capital Group of which Steven W. Hudson, our Executive Vice President and a member of the Board of Directors, is a principal.We only have a verbal lease, revocable at any time, from Hudson Capital Group to use this office space.That lease could be revoked at any time for any reason and if that lease is revoked, we will have to find an alternative office.This would significantly disrupt our operations as well as require additional operating capital that we may not have available.We would not be able to operate our business without adequate office facilities. Our principals have sold companies in the past and the new owners then changed the business of those companies.Therefore, our business could change in the future without prior notice to our shareholders. Our principals have sold companies in the past and the purchasers of these companies have changed the businesses of those companies.These companies include Tornado Gold International Corporation formerly known as Nucotec, Inc. and EWorld Interactive, Inc. formerly known as Salty’s Warehouse, Inc.While we currently have no intention to sell this company or change its business plan, this could happen in the future which would result in our shareholders owning shares in a company with an entirely different business.Our shareholders would not have the opportunity to vote on this change in our business nor would our shareholders have any prior disclosure regarding a new business.A new business could be worth less than our current business and the value of our shares could decrease.If a new business failed, the value of our shares would be worthless.See “Business—Blank Check Company Issues” and “Selling Stockholders—Prior Transactions of Management and Selling Stockholders.” Risks Relating to Our Common Stock Unless a public market develops for our common stock, you may not be able to sell your shares. There is no public market for our common stock.There can be no assurance, moreover, that an active trading market will ever develop or, if developed, that it will be maintained.Failure to develop or maintain an active trading market could negatively affect the value of our securities, and you may be unable to sell your shares. 8 If our stock does become publicly traded, we will likely be subject to the penny stock rules, and it could be more difficult for you to sell your shares. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain rulesadopted by the Securities and Exchange Commission.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges). The rulesrequire that a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in connection with the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the rulesgenerally require that prior to a transaction in a penny stock, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the liquidity of penny stocks. If our securities become subject to the penny stock rules, investors in the offering may find it more difficult to sell their securities. We may not qualify for Over-the-Counter Electronic Bulletin Board Quotation, and therefore you may be unable to sell your shares. Upon completion of this offering, we will attempt to have our common stock quoted on the Over-the-Counter Electronic Bulletin Board (“OTCBB”).The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the Securities Exchange Commission or applicable regulatory authority.In order to be eligible to be listed on the OTCBB and to maintain such eligibility, we would be required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 and we would have to remain current in meeting our periodic securities reporting obligations.If for any reason, however, any of our securities are not eligible for initial or continued quotation on the Bulletin Board or an active public trading market does not develop, purchasers of the shares may have difficulty selling their securities should they desire to do so.If we are unable to satisfy the requirements for quotation on the OTCBB, any trading in our common stock would be conducted in the over-the-counter market in what are commonly referred to as the “pink sheets.”As a result, an investor may find it more difficult to dispose of the securities offered hereby. The sale or availability for sale of substantial amounts of our shares of common stock could cause our stock price to decline. We are registering approximately 51.3% of our outstanding stock in this offering.If our stockholders sell a substantial number of their shares of our common stock pursuant to this offering, or the public market perceives that these sales may occur, the market price of our common stock, if any, could decline. Special Note Regarding Forward-Looking Statements Some of the statements under “Prospectus Summary,” “Risk Factors,” “Plan of Operation,” “Business” and elsewhere in this prospectus constitute forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue” or the negative of these terms by other comparable terminology. 9 Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this prospectus to conform these statements to actual results. USE OF PROCEEDS We will not receive any proceeds from the sale of the stockholders’ shares offered by this prospectus.All proceeds from the sale of the stockholders’ shares will be for the account of the selling stockholders. We will receive $0.05 per option exercised pursuant to our 2007 Incentive and Nonstatutory Stock Option Plan.Should all 1,000,000 options covered by this registration statement be issued and exercised, we may receive up to $50,000 in proceeds.As we cannot predict when or if we will receive such proceeds, we expect to use these proceeds, if received, for working capital purposes, which shall be allocated to our projects or needs at such time. DIVIDEND POLICY We have never declared or paid any cash dividends on our capital stock.We currently intend to retain future earnings, if any, to finance the expansion of our business, and we do not expect to pay any cash dividends in the foreseeable future. CAPITALIZATION The following table sets forth our capitalization as of June 30, 2007. You should read this table with “Description of Capital Stock” and the financial statements and related notes. June 30, 2007 (unaudited) STOCKHOLDERS’ EQUITY: Preferred stock, no stated value Authorized 10,000,000 shares Issued and outstanding -0- shares Common stock, no par value Authorized, 100,000,000 shares Issued and outstanding June 30, 2007 – 32,900,000 shares $166,454 - Deficit accumulated during the development stage $(142,364) TOTAL STOCKHOLDERS’ EQUITY $24,090 10 SELECTED CONDENSED FINANCIAL DATA The following selected condensed financial data were derived from our financial statements and notes thereto included later in this prospectus.In our opinion, all necessary adjustments, consisting only of normal recurring adjustments, have been included to present fairly the financial position and results of operations for each of the periods presented in our financial statements.Historical results are not necessarily indicative of results that may be expected for any future period.The following data should be read in conjunction with our financial statements, including the related notes. Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 May 11, 1999 Date of Inception to December 31, 2006 (unaudited) (unaudited) (audited) (audited) (audited) Statement of Operations Data Net revenue $-0- $-0- $-0- $-0- $-0- Operating costs and expenses: $93,515 $849 $14,664 $1,026 $48,849 Net (loss) $(93,515) $(849) $(14,664) $(1,026) $(48,849) Net (loss) per common share: Basic and diluted $(0.00) $(0.00) $(0.00) $(0.21) Weighted average number of Common shares outstanding 26,285,635 2,192,182 9,404,890 5,000 June 30,2007 December 31, 2006 December 31, 2005 (unaudited) (audited) (audited) Balance Sheet Data: Total current assets $34,351 $131 $160 Current liabilities $10,261 $10,000 $-0- Total stockholders’ equity $24,090 $9,869 $160 11 PLAN OF OPERATION The following plan of operation provides information which our management believes is relevant to an assessment and understanding of our business, operations, and financial condition. You should read the following discussion together with “Selected Condensed Financial Data” and our financial statements and related notes appearing elsewhere in this prospectus. This plan of operation contains forward-looking statements that involve risks, uncertainties, and assumptions.The actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those presented under “Risk Factors” on page3 and elsewhere in this prospectus. Overview We were incorporated on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos® Coffee.We prepared to conduct business by: (i) applying for our trademark in 1999 and processing our trademark registration application through 2002; (ii) establishing our merchant account in 2000; (iii) establishing our website in 2000; and (iv) entering into a Distribution Agreement with Don Marcos Coffee Company, S.A. in 2003.From 2004 through 2006, our operations were limited.In 2007, we designed our packaging for the coffee.However, we have not yet made any sales of coffee nor generated any revenues from operations. Current Activities and Plans Beginning on February 14, 2007 and concluding on March 10, 2007, we conducted a private offering of our common stock to 82 accredited investors.We raised a total of $82,000 gross in our private offering.The purpose of this offering was to raise capital to begin marketing and distribution of Don Marcos®
